DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the first and second suture catchers” in lines 10 and 11 which should read “the first and second self-supporting suture catchers”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the opening” in line 14 which should read “the first opening”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the first and second suture catchers” in lines 10 and 11 which should read “the first and second self-supporting suture catchers”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the radially extend configuration” in line 13 which should read “the radially extended configuration”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites “the first and second suture catchers” in lines 10, 10-11 and 12 which should read “the first and second self-supporting suture catchers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first channel comprising a first exit for directing a first suture portion…the second channel comprising a second exit for directing a second suture portion” in lines 2-4, where the first and second suture portions are only claimed in function. However, in lines 13-14, the claim recites “a first unencumbered opening through which the first suture portion intersects the opening and then resides loosely within the first opening” and in lines 17-18, the claim recites “a second unencumbered opening through which the second suture portion intersects the opening and then resides loosely within the second opening”, where the first and second suture portions are positively claimed as part of the claimed invention. As such, it is unclear if the claim is directed to the sub-combination of the surgical guide device or if it is directed to the combination of the surgical guide device and the first and second suture portions being directed.
Claim 1 recites “the opening” in line 18. It is unclear if the opening refers back to the previously recited first opening or the second opening. Appropriate correction is required.
Claim 10 recites “the first channel comprising a first exit for directing a first suture portion…the second channel comprising a second exit for directing a second suture portion” in lines 2-4, where the first and second suture portions are only claimed in function. However, in line 14, the claim recites “a first opening through which the first suture portion resides” and in line 17, the claim recites “a second opening through which the second suture portion resides”, where the first and second suture portions are positively claimed as part of the claimed invention. As such, it is unclear if the claim is directed to the sub-combination of the surgical guide device or if it is directed to the combination of the surgical guide device and the first and second suture portions being directed.
Claim 16 recites “the first channel comprising a first exit for directing a first suture portion…the second channel comprising a second exit for directing a second suture portion” in lines 3-5, where the first and second suture portions are only claimed in function. However, in line 16, the claim recites “a second opening through which the second suture portion resides”, where the second suture portion is positively claimed as part of the claimed invention. As such, it is unclear if the claim is directed to the sub-combination of the surgical guide device or if it is directed to the combination of the surgical guide device and the first and second suture portions being directed.
Claims 2-9, 11-15 and 17-20 are rejected for depending on the rejected claims as discussed above.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Bagaoisan et al. (US 2012/0035623 A1) or Christoudias (US 5,817,112), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “the first self-supporting suture catcher defines a first unencumbered opening through which the first suture portion intersects the opening and then resides loosely within the first opening”, the claimed invention of independent claim 10, which recites, inter alia “the first self-supporting suture catcher defines a first opening through which the first suture portion resides loosely upon release), and/or the claimed invention of independent claim 16, which recites, inter alia “the second self-supporting suture catcher defines a second opening through which the second suture portion resides loosely within the second opening”.
Bagaoisan discloses a surgical guide device (a tissue closure device and needle assembly 100; Figs. 1-5) to be placed through a tissue track, comprising: a barrel (middle portion 122) defining a first channel (passageway 172) and a second channel (passageway 174), the first channel 5comprising a first exit (opening at distal end of 172) for directing a first suture portion into a body cavity, the second channel comprising a second exit (opening a distal end of 174) for directing a second suture portion into the body cavity (Fig. 1); a distal tip (distal end of pull rod 130) located distally to the barrel and comprising a distal tip wall (Fig. 1); a first self-supporting suture catcher (wing 124) positioned adjacent to the first exit (Fig. 1); 10a second self-supporting suture catcher (opposing wing 124) positioned adjacent to the second exit (Fig. 1); and an actuator (actuator sleeve 150) coupled to the first and second suture catchers ([0074]), the actuator being configured to move the first and second suture catchers in unison between a radially extended configuration and a retracted configuration ([0074]), wherein, in the radially extended 15configuration (Fig. 1); the first and second self-supporting suture catchers (124) are apart from one another (Fig. 1); and the first self-supporting suture catcher and the second self-supporting suture catcher extend radially outward and in opposite directions from the distal tip (Fig. 1); in the radially extended configuration, when the surgical guide device is positioned through the tissue track, the body cavity on a first side of the barrel has the first self-supporting suture catcher and the body cavity on a second side of the barrel has 30the second self-supporting suture catcher (Fig. 2); and a needle for passing suture (needle through wing 124 of Fig. 1).
Bagaoisan fails to disclose the first self-supporting suture catcher defines a first opening through which the first suture portion intersects the opening and then resides loosely within the first opening, the second self-supporting suture catcher defines a second opening through which the second suture portion 20intersects the opening and then resides loosely within the second opening.
Christoudias teaches a self-supporting suture catcher (spring wire 20; Fig. 1) coupled to an actuator (depression 23), the actuator being configured to move the suture catcher between a radially extended configuration (Fig. 1) and a retracted configuration (Fig. 2), the suture catcher defining an unencumbered opening (opening through loop of spring wire 20) through which a first suture portion intersects the opening and then resides loosely therein (Fig. 1). However, the opening through the spring wire of Christoudias is along the same plane as the longitudinal axis of the device. Therefore, one of ordinary skill in the art would not have modified Bagaosian with the suture catcher of Christoudias as needles would not have been able to intersect and pass through the openings of Christoudias. Additionally, the combination of references would require a substantial reconstruction and redesign of the elements shown in Bagaosian as well as a change in the basic principle (catching the needle within the target element 136) under which the Bagaosian construction was designed to operate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thorne et al. (US 2009/0018554 A1) is noted for teaching a suture capture element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771